Citation Nr: 1507619	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-14 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement for service connection for an arachnoid cyst (previously claimed as a head tumor), and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for an arachnoid cyst is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A March 2002 RO decision denied service connection for a head tumor; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for an arachnoid cyst.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for an arachnoid cyst (previously claimed as a head tumor).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Factual Background and Analysis

The Veteran's claim of entitlement to service connection for a head tumor was denied in a March 2002 rating decision based on the RO's determination that the evidence failed to show that the disability was incurred in or caused by military service.  The Veteran did not file a timely notice of disagreement or submit any pertinent evidence within the appeal period.  The evidence of record at the time of the March 2002 rating decision included the Veteran's service treatment records, May 1982 and September 2001 to December 2001 VA treatment records, and a March 1982 VA examination report.

In July 2008, the Veteran filed a request to reopen the claim for entitlement to service connection for an arachnoid cyst (previously claimed as a head tumor).

According to a September 2008 VA treatment record, the Veteran received private medical treated for an arachnoid cyst in 1993, with follow up care at VA.  

In a September 2008 statement, the Veteran reported that he resigned from his employment that he held since separation from military service due to bad memory and low efficiency and was approved by Social Security Administration (SSA) for disability.

In October 2008, the Veteran reported that he had an arachnoid cyst while in service and the symptoms caused him to quit his job.  The Veteran stated that he was hospitalized at a VA hospital in 1993 for the condition.

In a May 2009 statement, the Veteran reported that he had a cyst in his head that grew during service.  He indicated that he had symptoms of fatigue and memory impairment, and that he had to use guides to perform his assigned duties.  The Veteran stated that he had the same symptoms after separation from service and was hospitalized for 30 days at the San Juan VA Medical Center, when a shunt was placed in his brain.  He stated he had a persistent sleep disorder and memory loss ever since.

In March 2010, the Veteran stated that his head condition continued to worsen ever since he left the military.

In March 2012, the Veteran further reported being hospitalized for problems related to a shunt in Hima Hospital, Caguas, Puerto Rico, and that the shunt was placed because his doctors agreed that the cyst continued to grow and it caused forgetfulness, tiredness, nerve problems, depression, and sleep impairment, which caused him to retire early.

The Board finds the Veteran's May 2009, March 2010, and March 2012 statements are new and material, as they are not entirely cumulative or redundant and they support a previously unestablished element that the Veteran had a cyst in service.  Specifically, the evidence supports the onset of symptoms of the cyst while the Veteran was on active duty and continuity of symptoms since.  Accordingly, reopening of the claim is in order.
  

ORDER

As new and material evidence has been received, reopening of the claim for service connection for an arachnoid cyst is granted.





REMAND

The Board finds that further development is required before the claim of entitlement for service connection for an arachnoid cyst is adjudicated.  

As noted above, the Veteran contends that service connection is warranted for an arachnoid cyst because it originated in service.  In light of the Veteran's competent report of symptoms in service that were later attributed to a diagnosis of arachnoid cyst, the Board has determined that a VA medical examination is required.

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the medical evidence confirming that the Veteran has a current arachnoid cyst, the Veteran's statements indicating that he had symptoms of fatigue and memory impairment in service that continued until diagnosed as an arachnoid cyst, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed arachnoid cyst.  

In addition, the Board finds that the duty to assist the Veteran has not been met in regards to obtaining all relevant medical records to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Evidence of record indicates the Veteran was hospitalized for 30 days at San Juan VA Medical Center in 1993.  The Board notes that the evidence of record only includes VA treatment records beginning in July 2000.  As the records may be pertinent to the Veteran's claim, further development to obtain those records is in order.  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records for the period from June 2009 to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate    
development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include VA treatment records for the time period beginning September 1993, and any other pertinent VA treatment records from June 2009 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's arachnoid cyst.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  The examiner is directed to specifically address the Veteran's statements that he had symptoms of memory impairment and fatigue in service that continued ever since.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should adjudicate the Veteran's reopened claim on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


